DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 6, 7, 8, 11, 12, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-8 and 10 of copending Application No. 16952329 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 4 and 5, applicant recites the limitation "the engine reference control".  There is insufficient antecedent basis for this limitation in the claim.
In re Claims 9, 10, 13 and 14, the applicant recites “a first target RPM” and “a first engine target RPM” (claim 9), “a transmission RPM” (claim 13), and “a second engine target RPM” (claim 14).  Note that claim 10 depends directly from claim 9.  All of these recitations have been set forth in preceding claims (ex. “a first target RPM” was recited in claim 2, upon which claim 9 is dependent, etc), a thus the applicants second recitation of the same variables using “a” instead of “the” renders the claims indefinite, as it is unclear if the applicant is reciting a new variable or the same variable cited in the earlier claims.  Correction is required.
In re Claims 7, 11 and 15, the term “fast response” is a relative term which renders the claim indefinite. The terms “fast response” is not defined by the claim and the specification does not provide sufficient clarification, thus one of ordinary skill in the art could not reasonably determine the scope of the invention



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai et al (US 6307277).
In re Claim 1, Tamai discloses a method of controlling an engine and a transmission of a vehicle, the method comprising: determining, by a controller, whether the engine is restarted after releasing the vehicle's SSC (Start & Stop coasting) or whether the vehicle is accelerating during NCC (Neutral Coasting control) (Tamai, 206); determining, by the controller, an RPM and gear stage of the transmission if it is determined that the engine is restarted after releasing the vehicle's SSC or the vehicle is accelerating during NCC (Tamai, Column 15, Lines 20-40); determining, by the controller, a mild hybrid starter and generator (MHSG) target RPM and an MHSG target RPM gradient of the vehicle (Column 10, Lines 60-67); performing, by the controller, MHSG RPM control of the vehicle to follow the MHSG target RPM and the MHSG target RPM gradient (Column 10, Lines 60-67); determining, by the controller, whether the MHSG RPM slips compared to the MHSG target RPM (Column 10, Lines 60-67); and performing, by the controller, proportional-integral-derivative (PID) control to follow the MHSG target RPM if the MHSG RPM slips compared to the MHSG target RPM (Column 10, Lines 50-60).
	Examiner note: while Tamai does not explicitly disclose RPM gradient, the examiner submits that in order to increase a motor or engine from one RPM to another there must be some established gradient/change in RPM per unit time/speed at which the transition is made, thus the target RPM gradient is inherent in the operation of the prior art.
In re Claim 2, Tamai discloses a method of claim 1, further comprising: after performing PID control to follow the MHSG target RPM, determining, by the controller, whether the MHSG RPM has reached an engine intervention point; determining, by the controller, the RPM and the gear stage of the transmission if the MHSG RPM has reached the engine intervention point; determining, by the controller, a first engine target RPM and a first engine target RPM gradient of the vehicle; performing, by the controller, engine RPM control of the vehicle to follow the first engine target RPM and the first engine target RPM gradient; determining, by the controller, whether the engine RPM has slipped compared to the first engine target RPM; and performing, by the controller, PID control to follow the first engine target RPM if the engine RPM slips compared to the first engine target RPM if the engine RPM has slipped compared to the first engine target RPM (see Tamai, Fig. 5, Column 10, Lines 50-60 and Column 15, Lines 20-40).
In re Claim 3, Tamai discloses a method of claim 2, further comprising: after performing PID control to follow the first engine target RPM, determining, by the controller, whether the engine RPM has reached a transmission RPM control point; determining, by the controller, the RPM and the gear stage of the transmission if the engine RPM has reached the transmission RPM control point; determining, by the controller, a second engine target RPM of the vehicle; performing, by the controller, PID control to follow the second engine target RPM; transmitting, by the controller, current engine RPM, second engine target RPM, and slip amount information between the current engine RPM and the second engine target RPM to a transmission management system (TMS); and controlling, by the controller, torque of a clutch based on the information transmitted to the TMS (see Tamai, Fig. 5, Column 10, Lines 50-60 and Column 15, Lines 20-40).
In re Claim 6, Tamai discloses a method of claim 2, wherein: in determining whether the MHSG RPM has reached an engine intervention point, the controller determines that the engine intervention point has been reached if the MHSG RPM is 700 rpm/sec or more (see Tamai, Fig. 5, Column 10, Lines 50-60 and Column 15, Lines 20-40).
In re Claim 7, Tamai discloses a method of claim 1, wherein: in performing PID control to follow the MHSG target RPM, it is performed by adjusting the engine ignition timing with fast response and adjusting the throttle opening amount with long duration (see Tamai, Fig. 5, Column 10, Lines 50-60 and Column 15, Lines 20-40).
In re Claim 8, Tamai discloses a method of claim 7, wherein: when the MHSG RPM overshoots the MHSG target RPM, the controller controls to retard the engine ignition timing and to reduce the throttle opening amount (see Tamai, Fig. 5, Column 10, Lines 50-60 and Column 15, Lines 20-40).
In re Claim 11, Tamai discloses a method of claim 2, wherein: in performing PID control to follow the first engine target RPM, it is performed by adjusting the engine ignition timing with fast response and adjusting the throttle opening amount with long duration (see Tamai, Fig. 5, Column 10, Lines 50-60 and Column 15, Lines 20-40).
In re Claim 12, Tamai discloses a method of claim 11, wherein: when the engine RPM overshoots the first engine target RPM, the controller controls to retard the engine ignition timing and to reduce the throttle opening amount (see Tamai, Fig. 5, Column 10, Lines 50-60 and Column 15, Lines 20-40).
In re Claim 15, Tamai discloses a method of claim 3, wherein: in performing PID control to follow the second engine target RPM, it is performed by adjusting the engine ignition timing with fast response and adjusting the throttle opening amount with long duration (see Tamai, Fig. 5, Column 10, Lines 50-60 and Column 15, Lines 20-40).
In re Claim 16, Tamai discloses a method of claim 15, wherein: when the engine RPM overshoots the second engine target RPM, the controller controls to retard the engine ignition timing and to reduce the throttle opening amount (see Tamai, Fig. 5, Column 10, Lines 50-60 and Column 15, Lines 20-40).

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747